Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Cui for the "ELECTRONIC DEVICE, RADIO COMMUNICA TION METHOD, AND COMPUTER READABLE STORAGE MEDIUM" filed 04/23/2020 has been examined.  This application is a national stage entry of PCT/CN2019/074679, Internati- onal Filing Date: 02/03/2019 and claims foreign priority to 201810140933.9, filed 02/11/2018 in China.  The preliminary amendment filed 04/23/2020 has been entered and made of record.  Claims 1-19 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Claim Objections 
3.  	Claims 1, 3-8, 10-17 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional).
	Claim 19 disclose different steps of a method for “transmitting”, but fails to indicate the device actually performing each of the steps.  It is not clear which entity performs the above functions.  The claims should be redrafted to positively recite the method and system of a device carrying out each of the steps.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.        Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang et al. (US#2018/0227934) in view of Jo et al. (US#10,924,205).  
see Figs. 1-3; para [0009]-[0010]: monitoring a group common physical downlink control channel (GC PDCCH); receiving a slot type indication for at least one slot from the GC PDCCH & performing at least one of transmission and reception according to the slot type indication), control information related to data in a previous time slot of a time slot where the GC-PDCCH is located (see Fig. 1; para  : Network apparatus 120 configured to transmit control information to a plurality of UEs in a group common physical downlink control channel (GC PDCCH)).  It’s also noted that, In the NR communication network or the newly developed next generation communication network, a group common physical downlink control channel (GC PDCCH) is introduced for transmitting control information from the network apparatus to the UEs. The GC PDCCH may refer to a channel (e.g., either a PDCCH or a separately designed channel) that carries information intended for a group of UEs. The GC PDCCH may be used for carrying some important information for the UEs to perform corresponding operations.  Furthermore, a UE may configure at least one slot format according to at least one of a semi-static configuration via a broadcast or unicast transmission, or a dynamic configuration via a group common physical downlink control channel (GC-PDCCH), and communicate with the network entity according to the slot format, and are well known in the art (para [0005]).
While disclosing the whole subject matter recited in claims 1, 10 as discussed above, Yang et al. (US#2018/0227934) implies “monitoring, by a processor of an apparatus, a slot type see Figs. 3, 9; Col. 2, lines 10-53 : receiving/ transmitting slot format-related information (SFI) through a group common-physical downlink control channel (GC-PDCCH)).
Regarding claim 2, 11, the reference further teach wherein the control information is used to indicate at least one of a modulation and coding scheme (MCS) level of the data and time slot format related information (SFI) of the data (Yang et al.: Fig.1; para [0020] & Jo et al.: see Fig. 9; Col. 19, line 61 to Col. 20, line 67). 
Regarding claim 3, 13, the reference further teach wherein transmit the data in the previous time slot of the time slot where the GC-PDCCH is located according to default time slot format related information (SFI) (Jo et al.: Figs 3-5; Col. 12, line 5 to Col. 13, line 27: The UE receives/transmits downlink control information (DCI) for scheduling an uplink/downlink signal after transmitting/receiving the SFI).
Regarding claims 4, 14, the reference further teach wherein transmit the control information related to the data in the previous time slot through the GC-PDCCH when the control information related to the data in the previous time slot is not transmitted in the previous time slot (Jo et al.: Figs 3-5; Col. 12, line 5 to Col. 13, line 27).
Regarding claims 5, 12, the reference further teach wherein transmit a notification to a user equipment such that the user equipment receives the control information related to the data in the previous time slot through the GC-PDCCH (Jo et al.: Figs 3-5; Col. 12, line 5 to Col. 13, line 27).
Yang et al.: see Fig. 2 for communication apparatus 210 transmits the information carried on the GC-PDCCH by using a licensed spectrum, such as a main carrier).
Regarding claims 7, 16, the reference further teach wherein reconfigure a transmission period of the GC-PDCCH to a user equipment (Jo et al.: Fig. 8; Col. 18, line 59 to Col. 19, line 60: the UE receives SFI through a GC-PDCCH 810).
Regarding claims 8, 17, the reference further teach wherein transmit the reconfigured transmission period of the GC-PDCCH to the user equipment through a licensed spectrum (Yang et al.: see Fig. 2 for communication apparatus 210 transmits the information carried on the GC-PDCCH by using a licensed spectrum, such as a main carrier).
Regarding claims 9, 18, the reference further teach wherein the electronic device is a network side device in a New Radio (NR) communication system (Yang et al.: Fig. 1; para [0005]-[0018]: next generation communication technologies such as 5th Generation (5G), New Radio (NR), Internet of Things (IoT) and Narrow Band Internet of Things (NB-IoT)).
Regarding claim 19, it’s method claim corresponding to the apparatus claims examined above.  Therefore, claim 19 is analyzed and rejected as previously discussed with respect to claim 1.
One skilled in the art would have recognized the need for effectively and efficiently configuring a slot format for communication in a wireless communication system, and would have applied Jo’s teaching for transmitting/receiving a downlink signal utilizing slot format-related information (SFI) through a group common-physical downlink control channel (GC-PDCCH) into Yang' s GC-PDCCH design with respect to user equipment and network apparatus in mobile communications.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Jo’s method for transmitting or receiving signal in wireless communication system and apparatus therefor into Yang's group common physical downlink control channel design in mobile communications with the motivation being to provide a system and apparatus for an electronic device serving as a UE/network side device in wireless communications network.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Jo et al. (US#10,924,205) is cited to show the method for transmitting or receiving signal in wireless communication system and apparatus therefor.
The Lee et al. (US#10,506,586) is cited to show slot format indicator (SFI) and slot aggregation level indication in group common PDCCH and SFI conflict handling.
The Lee et al. (US#2020/0077393) is cited to show slot format indicator (SFI) and slot aggregation level indication in group common PDCCH and SFI conflict handling.
The Kwak et al. (US#2021/0022181) is cited to show the mechanisms to operate downlink wideband carrier in unlicensed band. 
The Yang et al. (US#2018/0227934) is cited to show the group common PDCCH design in mobile communications. 
The Lei et al. (US#2021/0195579) is cited to show PDCCH monitoring reduction for reduced capability user equipment.
The Lee et al. (US#10,660,090) is cited to show the slot format indicator signaling in wireless communication systems.

The Deng et al. (US#2020/0077392) shows method and device for processing data.
The Park et al. (US#2021/0014893) is cited to show cell resource status information.
The Schober et al. (US#2021/0076418) is cited to show the new PDCCH design.
 The Li et al. (US#2021/0084683) show method and apparatus for uplink transmission in frame-based equipment NR unlicensed.

10.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.

Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

12.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
09/07/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477